          Case 6:20-cv-01035-DDC-ADM Document 1 Filed 02/06/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


D.M., A MINOR BY AND THROUGH HER     )
MOTHER AND NATURAL GUARDIAN,         )
KATIE DATES,                         )
                                     )
          Plaintiff,                 )
vs.                                  )                        Case No.
                                     )
FPKS APARTMENTS, LLC, D/B/A AS EMERY )
GARDENS,                             )
                                     )
          Defendant.                 )
                                     )

                                           COMPLAINT

          COMES NOW the Plaintiff, by and through counsel, Patrick A. Turner and Richard W.

James of DeVaughn James Injury Lawyers and for her claims against the defendant, alleges and

states:

          1.    Plaintiff is a resident of Wichita, Kansas.

          2.    The Defendant, FPKS Apartments, LLC, is a foreign limited liability company

                organized in the State of Delaware. It may be served through its resident agent,

                VCORP Services, LLC, 112 SW 7th Street, Suite 3C, Topeka, Kansas 66603.

          3.    This Court has jurisdiction over the persons and subject matter.

          4.    Venue is proper in the Wichita division of the United States District Court for the

                District of Kansas.

          5.    This action is brought pursuant to 28 U.S.C. Section 1332(a) on the basis of

                diversity of citizenship. The matter is in excess of the sum of Seventy-Five

                Thousand Dollars ($75,000.00) exclusive of interest and costs.
Case 6:20-cv-01035-DDC-ADM Document 1 Filed 02/06/20 Page 2 of 4




6.    On or about October 1, 2019, Plaintiff was walking on the stairs leading to her

      apartment at Emery Gardens, located at 4244 S. Hydraulic Ave., Wichita, Kansas

      67216 (“Apartment”).

7.    At all times material hereto, there was no operative lighting in the stairwell leading

      to Plaintiff’s apartment.

8.    As Plaintiff was walking on the stairs to her apartment, she fell down the stairs due

      to the area being completely dark as a result of the inoperative lighting.

9.    Plaintiff had no other entry or exit path to/from her apartment.

10.   Prior to Plaintiff’s fall, Plaintiff’s mother had verbally notified the Defendant’s

      employees and/or agents about the inoperative lighting on multiple occasions.

11.   Defendant’s employees and/or agents were aware of this hazardous condition prior

      to Plaintiff’s fall.

12.   Defendant’s employees and/or agents negligently failed to maintain the stairway

      lighting, and in doing so, failed to remedy the hazardous condition.

13.   Through principles of respondent superior and vicarious liability, Defendant is

      responsible for the negligence of its employees and/or agents.

14.   As a result of Defendant’s negligence, Plaintiff sustained serious bodily injury,

      medical expenses, and has incurred non-economic damages such as pain and

      suffering.    Furthermore, Plaintiff reasonably expects to incur future medical

      expenses, and future non-economic damages such as pain and suffering.




                                        2
       Case 6:20-cv-01035-DDC-ADM Document 1 Filed 02/06/20 Page 3 of 4




       WHEREFORE, Plaintiff prays for judgment against Defendant in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00), for costs herein, and for such other and further relief

as the Court deems just and equitable.

                                             /s/ Patrick A. Turner
                                             Patrick A. Turner, #23437
                                             Richard W. James #19822
                                             Attorney for Plaintiff
                                             DeVAUGHN JAMES INJURY LAWYERS
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             (316) 977-9999
                                             (316) 425-0414 facsimile
                                             pturner@devaughnjames.com
                                             rjames@devaughnjames.com



                                DEMAND FOR JURY TRIAL

       COMES NOW the plaintiff and demands a trial by a jury in this matter.

                                             /s/ Patrick A. Turner
                                             Patrick A. Turner, #23437
                                             Richard W. James #19822
                                             Attorney for Plaintiff
                                             DeVAUGHN JAMES INJURY LAWYERS
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             (316) 977-9999
                                             (316) 425-0414 facsimile
                                             pturner@devaughnjames.com
                                             rjames@devaughnjames.com




                                                3
          Case 6:20-cv-01035-DDC-ADM Document 1 Filed 02/06/20 Page 4 of 4




                           DESIGNATION FOR PLACE OF TRIAL

          COME NOW the plaintiff and designates Wichita, Kansas as the place for trial of this

matter.

                                             /s/ Patrick A. Turner
                                             Patrick A. Turner, #23437
                                             Richard W. James #19822
                                             Attorney for Plaintiff
                                             DeVAUGHN JAMES INJURY LAWYERS
                                             3241 N. Toben
                                             Wichita, Kansas 67226
                                             (316) 977-9999
                                             (316) 425-0414 facsimile
                                             pturner@devaughnjames.com
                                             rjames@devaughnjames.com




                                                4
